 



Exhibit 10.19
FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This Amendment, dated as of March 31, 2006, is made by and among GLOBAL
EMPLOYMENT SOLUTIONS, INC., a Colorado corporation (“Global”), EXCELL PERSONNEL
SERVICES CORPORATION, an Illinois corporation (“Excell”), FRIENDLY ADVANCED
SOFTWARE TECHNOLOGY, INC., a New York corporation (“Friendly”), TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michael & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc., a Georgia corporation (“TPS”),
SOUTHEASTERN STAFFING, INC., a Florida corporation (“Southeastern”),
SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a Florida corporation (“SPM”), MAIN
LINE PERSONNEL SERVICES, INC., a Pennsylvania corporation (“Main Line”), BAY HR,
Inc., a Florida corporation (“BHR”) and SOUTHEASTERN GEORGIA HR, INC., a Georgia
corporation (“SGHR”) (Global, Excell, Friendly, TPS, Southeastern, SPM, Main
Line, BHR and SGHR are each referred to herein as a “Borrower” and collectively
as the “Borrowers”), and WELLS FARGO BANK, N.A. (the “Lender”), acting through
its WELLS FARGO BUSINESS CREDIT operating division.
Recitals
     The Borrowers and the Lender are parties to a Credit and Security Agreement
dated as of March 7, 2002, as amended by a First Amendment to Credit and
Security Agreement dated as of June 26, 2003, a Second Amendment to Credit and
Security Agreement and Waiver of Defaults dated as of August 30, 2004, a Third
Amendment to Credit and Security Agreement and Waiver of Defaults dated as of
January 31, 2005 and a Fourth Amendment to Credit and Security Agreement and
Waiver of Defaults dated as of May 13, 2005 (as so amended, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.
     The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
     1. The preamble of the Credit Agreement is hereby amended to read in its
entirety as follows:
     “Global Employment Solutions, Inc., a Colorado corporation (‘Global’),
Excell Personnel Services Corporation, an Illinois corporation (‘Excell’),
Friendly Advanced Software Technology, Inc., a New York corporation
(‘Friendly’), Temporary Placement Service, Inc., f/k/a Michael & Associates,
Inc. and successor by merger to Temporary Placement Service, Inc., a Georgia
corporation (‘TPS’), Southeastern Staffing, Inc., a Florida corporation
(‘Southeastern’), Southeastern Personnel Management, Inc., a Florida corporation
(‘SPM’), Main Line Personnel Services, Inc., a Pennsylvania corporation (‘Main
Line’), Bay HR, Inc., a Florida corporation (‘BHR’) and Southeastern Georgia HR,
Inc., a Georgia corporation

 



--------------------------------------------------------------------------------



 



(‘SGHR’)(Global, Excell, Friendly, TPS, Southeastern, SPM, Main Line, BHR and
SGHR, each a “Borrower” and collectively the ‘Borrowers’), and Wells Fargo Bank,
N.A. (the ‘Lender’), acting through its Wells Fargo Business Credit operating
division, hereby agree as follows:”
     2. Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Credit
Agreement is amended by adding or amending, as the case may be, the following
definitions:
     “Accounts” shall have the meaning given it under the UCC.
     “Availability” means (i) with respect to all Borrowers on a consolidated
basis, the difference between (x) the aggregate Borrowing Base for all Borrowers
and (y) the sum of (A) the outstanding principal balance of the Revolving Note,
(B) the L/C Amount, (C) the Borrowing Base Reserve and (D) the Obligations that
all Borrowers on a consolidated basis owe to the Lender that have not yet been
advanced on the Revolving Note, and the dollar amount that the Lender in its
reasonable discretion then determines to be a reasonable determination of the
Borrowers’ aggregate credit exposure with respect to Wells Fargo Bank Affiliate
Obligations and obligations owed to Wells Fargo Merchant Services, LLC, and (ii)
with respect to any Borrower individually, the difference between (x) the
Borrowing Base for that Borrower and (y) the sum of (A) the outstanding
principal balance of Revolving Advances made to that Borrower, (B) the L/C
Amount for that Borrower, (C) the Borrowing Base Reserve related to such
Borrower and (D) the Obligations that such Borrower on a consolidated basis owes
to the Lender that have not yet been advanced on the Revolving Note, and the
dollar amount that the Lender in its reasonable discretion then determines to be
a reasonable determination of such Borrower’s aggregate credit exposure with
respect to Wells Fargo Bank Affiliate Obligations and obligations owed to Wells
Fargo Merchant Services, LLC.
     “Advance” means a Revolving Advance or the Term Advance.
     “Book Net Worth” means, with respect to any Borrower, the aggregate of the
common and preferred shareholders’ equity in such Borrower determined in
accordance with GAAP.
     “Borrowing Base” means, at any time and without duplication:

  (a)   for Southeastern, the lesser of:

  (i)   the Maximum Line; and     (ii)   subject to change from time to time in
the Lender’s sole discretion, the sum of:         (x) the lesser of (A) the
Eligible Account Advance Rate Percentage of the Eligible Accounts of
Southeastern and (B) $2,000,000, plus

-2-



--------------------------------------------------------------------------------



 



      (y) the lesser of (A) the Eligible Unbilled Account Advance Rate
Percentage of the Eligible Unbilled Accounts of Southeastern and (B) $3,500,000;

  (b)   for all Borrowers (other than Southeastern) the lesser of:

  (i)   the Maximum Line; and     (ii)   subject to change from time to time in
the Lender’s sole discretion, the sum of:         (x) the Eligible Account
Advance Rate Percentage of the aggregate Eligible Accounts of all Borrowers
(other than Southeastern), plus         (y) the lesser of (A) the Eligible
Unbilled Account Advance Rate Percentage of the aggregate Eligible Unbilled
Accounts of all Borrowers (other than Southeastern) and (B) $3,500,000.

     “Borrowing Base Reserve” means, as of any date of determination, such
amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as the Lender may from time to time establish and
adjust in reducing Availability (a) to reflect events, conditions, contingencies
or risks which, as determined by the Lender, do or may affect (i) the Collateral
or its value, (ii) the assets, business or prospects of any Borrower, or
(iii) the security interests and other rights of the Lender in the Collateral
(including the enforceability, perfection and priority thereof), or (b) to
reflect the Lender’s judgment that any collateral report or financial
information furnished by or on behalf of a Borrower to the Lender is or may have
been incomplete, inaccurate or misleading in any material respect, or (c) in
respect of any state of facts that the Lender determines constitutes a Default
or an Event of Default.
     “Business Day” means a day on which the Federal Reserve Bank of New York is
open for business.
     “Change of Control” means the occurrence of any of the following events:
     (a) Other than with respect to the purchasers of the preferred stock of the
Public Parent and the holders of the Secured Subordinated Debt as of March 31,
2006, any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, as amended, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 10 percent of the voting power of all
classes of voting stock of the Public Parent or any Borrower.

-3-



--------------------------------------------------------------------------------



 



     (b) During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of Directors of the Public Parent
or any Borrower (together with any new Directors whose election to such board of
Directors, or whose nomination for election by the owners of the Public Parent
or such Borrower, was approved by a vote of 66 2/3% of the Directors then still
in office who were either Directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of Directors of the Public Parent
or such Borrower then in office.
     (c) Howard Brill or Daniel Hollenbach shall cease to actively manage the
applicable Borrower’s day-to-day business activities unless, in each case, a
replacement of any such person, acceptable to Lender in its reasonable
discretion, is put in place within 120 days of such cessation.
     (d) any Fundamental Transaction occurs.”
     “Collateral” means each Borrower’s Accounts, chattel paper and electronic
chattel paper, deposit accounts, documents, Equipment, General Intangibles,
goods, instruments, Inventory, Intellectual Property Rights, Investment
Property, letter-of-credit rights, letters of credit, all sums on deposit in any
Collateral Account or in the Southeastern Blocked Account, and any items in any
Lockbox; together with (i) all substitutions and replacements for and products
of any of the foregoing; (ii) in the case of all goods, all accessions;
(iii) all accessories, attachments, parts, equipment and repairs now or
hereafter attached or affixed to or used in connection with any goods; (iv) all
warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods; (v) all collateral subject to the Lien of any
Security Document; (vi) any money, or other assets of each Borrower that now or
hereafter come into the possession, custody, or control of the Lender; (vii) all
sums on deposit in the Special Account; (viii) proceeds of any and all of the
foregoing; (ix) books and records of each Borrower, including all mail or
electronic mail addressed to each Borrower; and (x) all of the foregoing,
whether now owned or existing or hereafter acquired or arising or in which any
Borrower now has or hereafter acquires any rights.
     “Cut-off Time” means 11:00 a.m., Denver, Colorado time.
     “Director” means a director if the Public Parent or such Borrower is a
corporation, a governor or manager if the Public Parent or such Borrower is a
limited liability company, or a general partner if the Public Parent or such
Borrower is a partnership.
     “Eligible Account Advance Rate Percentage” means, 90% from the date of the
Term Note until the earlier to occur of (i) repayment in full of the Term Note,
(ii) April 1, 2008 or (iii) the Termination Date, and at all other times 85%.

-4-



--------------------------------------------------------------------------------



 



     “Eligible Unbilled Account Advance Rate Percentage” means, 75% from the
date of the Term Note until the earlier to occur of (i) repayment in full of the
Term Note, (ii) April 1, 2008 or (iii) the Termination Date, and at all other
times 70%.
     “Excess Cash Flow” means, for a given period, the sum of (a) Net Income,
plus (b) depreciation, amortization, deferred income taxes and other non-cash
items, minus (c) Capital Expenditures and the amount of the Borrowers’ long-term
debt and capitalized leases which become due during such period including under
the Term Note, each such amount described in clauses (a) through (c) as
determined for such period in accordance with GAAP.
     “Floating Rate” means, (i) with respect to Revolving Advances evidenced by
the Revolving Note, an annual interest rate equal to the Prime Rate, and
(ii) with respect to Term Advances evidenced by the Term Note, an annual
interest rate equal to the sum of the Prime Rate plus 2.75%, which interest rate
shall, in each case, change when and as the Prime Rate changes.
     “Fundamental Transaction” means (i) a transaction or series of related
transactions pursuant to which the Public Parent: (A) sells, conveys or disposes
of all or substantially all of its assets determined on either a quantitative or
qualitative basis (the presentation of any such transaction for stockholder
approval being conclusive evidence that such transaction involves the sale of
all or substantially all of the assets of the Public Parent); (B) merges or
consolidates with or into, or engages in any other business combination with,
any other Person, in any case that results in the holders of the voting
securities of the Public Parent immediately prior to such transaction holding or
having the right to direct the voting of 50% or less of the total outstanding
voting securities of the Public Parent or such other surviving or acquiring
person or entity immediately following such transaction; or (C) sells or issues,
or any of its stockholders sells or transfers, any securities to any Person, or
the acquisition or right to acquire securities by any Person, in either case
acting individually or in concert with others, such that, following the
consummation of such transaction(s), such Person(s) (together with their
respective affiliates, as such term is used under Section 13(d) of the Exchange
Act) would own or have the right to acquire greater than 50% of the outstanding
shares of common stock of the Public Parent (on a fully-diluted basis, assuming
the full conversion, exercise or exchange of all rights then outstanding);
(ii) any reclassification or change of the outstanding shares of common stock of
the Public Parent (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination); or (iii) any event, transaction or series of related transactions
that results in individuals serving on the board of Directors of the Public
Parent on March 31, 2006 ceasing for any reason to constitute at least a
majority of the board of Directors of the Public Parent; provided, however, that
any individual becoming a director of the Public Parent subsequent to March 31,
2006 whose appointment, election, or nomination for election by the Public
Parent’s stockholders was approved by a vote of at least two-thirds of the
individuals serving on the board of Directors of the Public Parent on March 31,
2006 (other than an appointment, election, or

-5-



--------------------------------------------------------------------------------



 



nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Public Parent) shall be considered as though such Person were a
member of the board of Directors of the Public Parent on March 31, 2006.
     “General Intangibles” shall have the meaning given it under the UCC.
     “Guaranty” means each unconditional continuing guaranty or unconditional
continuing guaranty by corporation executed by a Guarantor in favor of the
Lender (collectively, the “Guaranties”).
     “Infringement” or “Infringing” when used with respect to Intellectual
Property Rights means any infringement or other violation of Intellectual
Property Rights.
     “Inventory” shall have the meaning given it under the UCC.
     “Loan Documents” means this Agreement, the Notes, any Guaranties, the
Subordination Agreements, any L/C Applications and the Security Documents,
together with every other agreement, note, document, contract or instrument to
which the Borrower now or in the future may be a party and which is required by
the Lender.
     “Maturity Date” means July 31, 2009.
     “Maximum Line” means $15,000,000 unless said amount is replaced pursuant to
Section 2.11, in which event it means such lower amount.
          “Net Income” means fiscal year-to-date after-tax net income from
continuing operations, including extraordinary losses but excluding
extraordinary gains, all as determined in accordance with GAAP.
     “Note” means the Revolving Note or the Term Note, and “Notes” means the
Revolving Note and the Term Note.
     “Obligations” means each Note, the Obligation of Reimbursement and each and
every other debt, liability and obligation of every type and description which
any Borrower may now or at any time hereafter owe to the Lender, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
whether it arises in a transaction involving the Lender alone or in a
transaction involving other creditors of such Borrower, and whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several, and
including all indebtedness of such Borrower arising under any Loan Document or
guaranty between such Borrower and the Lender, whether now in effect or
subsequently entered into, and all Wells Fargo Bank Affiliate Obligations and
indebtedness owed by such Borrower to Wells Fargo Merchant Services, LLC.

-6-



--------------------------------------------------------------------------------



 



     “Owner” means, with respect to the Public Parent or any Borrower, each
Person having legal or beneficial title to an ownership interest in the Public
Parent or such Borrower or a right to acquire such an interest.
     “Public Parent” means Global Employment Holdings, Inc.
     “Prime Rate” means at any time the rate of interest most recently announced
by the Lender at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of the Lender’s base rates, and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof in such internal
publication or publications as the Lender may designate. Each change in the rate
of interest shall become effective on the date each Prime Rate change is
announced by the Lender.
     “Registration Rights Agreements” means the Registration Rights Agreement,
dated as of March 31, 2006, by and among the Public Parent and the purchasers of
the Secured Subordinated Debt, the Registration Rights Agreement, dated as of
March 31, 2006, by and among the Public Parent and the purchasers of the Public
Parent’s Series A Preferred Stock and the Registration Rights Agreement, dated
as of March 31, 2006, by and among the Public Parent and the purchasers of the
Public Parent’s common stock.
     “Revolving Note” means the Borrowers’ revolving promissory note, payable to
the order of the Lender in substantially the form of Exhibit A hereto, as same
may be renewed and amended from time to time, and all replacements thereto.
     “Secured Subordinated Debt” means any and all amounts owing by any Borrower
or the Public Parent under the terms of any of the following: the Note
Securities Purchase Agreement by and among Global, Amatis Limited and the other
buyers party thereto, if any (collectively, the “Buyers”), dated as of March 31,
2006; the Public Parent’s Senior Secured Convertible Notes, each dated as of
March 31, 2006, payable to the order of Amatis Limited and the Buyers, in the
original aggregate principal amount of $30,000,000; the Guaranty executed by
each Borrower in favor of Amatis Limited in its capacity as collateral agent for
the Buyers and any other agreements, instruments and documents related thereto.
     “Subordinated Debt” means the Secured Subordinated Debt.
     “Subsidiary” means any Person of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the board of directors or the equivalent of such Person,
regardless of whether or not at the time ownership interests of any other class
or classes shall have or might have voting power by reason of the happening of
any contingency, is at the time directly or indirectly owned by a Borrower, by a
Borrower and one or more other Subsidiaries, or by one or more other
Subsidiaries.
     “Term Advance” is defined in Section 2.17.

-7-



--------------------------------------------------------------------------------



 



     “Term Note” means the Borrowers’ term promissory note, payable to the order
of the Lender, as same may be renewed and amended from time to time, and all
replacements thereto.
     “Wells Fargo Bank Affiliate Obligations” means all obligations,
liabilities, contingent reimbursement obligations, fees, and expenses owing by
any Borrower or its Subsidiaries to any Person that is owned in material part by
the Lender, and that relates to any service or facility extended to any Borrower
or its Subsidiaries, including: (a) credit cards, (b) credit card processing
services, (c) debit cards, and (d) purchase cards, as well as any other services
or facilities from time to time specified by the Lender, whether direct or
indirect, absolute or contingent, due or to become due, and whether existing now
or in the future.
     3. Section 2.7(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
     “(a) Notes. Except as set forth in Subsections (b), (c) and (f), the
outstanding principal balance of each Note shall bear interest at the applicable
Floating Rate.”
     4. Subsections (b) and (c) of Section 2.8 of the Credit Agreement are
hereby amended and restated to read in their entirety as follows:
     “(b) Audit Fees. The Borrowers shall pay the Lender, on demand, audit fees
in connection with any audits or inspections conducted by the Lender of any
Collateral or any Borrower’s operations or business, including any surveys
conducted by Lender with respect to any Borrower prior to the execution of this
Agreement, at the rates established from time to time by the Lender as its audit
fees (which fees are currently $100 per hour per auditor), together with all
actual out-of-pocket costs and expenses incurred in conducting any such audit or
inspection; provided that, (i) until repayment in full of the Term Note, the
Lender may not conduct more than three (3) such audits in any 12 month period
unless a Default has occurred and is continuing and (ii) after repayment in full
of the Term Note, the Lender may not conduct more than two (2) such audits in
any 12 month period unless a Default has occurred and is continuing or the
average Availability over a rolling three month period is less than $3,000,000.
     (c) Termination and Line Reduction Fees. If the Credit Facility is
terminated (i) by the Lender during a Default Period that begins before the
Maturity Date, (ii) by any Borrower (A) as of a date other than the Maturity
Date or (B) as of the Maturity Date but without the Lender having received
written notice of such termination at least 90 days before such Maturity Date,
or if any Borrower reduces the Maximum Line, the Borrowers shall pay to the
Lender a fee in an amount equal to: (A) if the termination or reduction occurs
on or before April 1, 2007, 2% of the Maximum Line (or the reduction of the
Maximum Line, as the case may be), plus 2% of the amount of the Term Note
prepaid; (B) if the termination or reduction occurs after April 1, 2007 but on
or before April 1, 2008, 1.5% of the Maximum Line (or the reduction of the
Maximum Line, as the case may be) plus 1.5% of the amount of the Term Note
prepaid; and (C) if

-8-



--------------------------------------------------------------------------------



 



the termination or reduction occurs after April 1, 2008, 1% of the Maximum Line
(or the reduction of the Maximum Line, as the case may be).”
     5. Subsections (f) and (g) of Section 2.8 of the Credit Agreement are
hereby amended and restated to read in their entirety as follows:
     “(f) Monthly Accommodation Fee. The Borrowers agree to pay to the Lender a
fully earned and non-refundable monthly accommodation fee of $300 per month from
the date of this Agreement to and including the Termination Date, due and
payable monthly in arrears on the first day of each month and on the Termination
Date.”
     (g) Other Fees and Charges. The Lender may from time to time impose
additional fees and charges as consideration for Advances made in excess of
Availability or for other events that constitute an Event of Default or a
Default hereunder, including fees and charges for the administration of
Collateral by the Lender, and fees and charges for the late delivery of reports,
which may be assessed in the Lender’s sole discretion on either an hourly,
periodic, or flat fee basis, and in lieu of or in addition to imposing interest
at the Default Rate.”
     6. Section 2.13 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
     “Section 2.13 Revolving Advances to Pay Obligations. Notwithstanding
anything in Section 2.1, the Lender may, in its discretion at any time or from
time to time, without a Borrower’s request and even if the conditions set forth
in Section 4.2 would not be satisfied, make a Revolving Advance in an amount
equal to the portion of the Obligations from time to time due and payable, and
may deliver the proceeds of any such Revolving Advance to any affiliate of the
Lender in satisfaction of any Wells Fargo Bank Affiliate Obligations and may
deliver the proceeds of any such Revolving Advance to Wells Fargo Merchant
Services, LLC in satisfaction of any unpaid obligations due to that entity.”
     7. Article II of the Credit Agreement is hereby amended by adding new
Sections 2.17 and 2.18 to read in their entirety as follows:
     “Section 2.17 Term Advance.
     (a) The Lender agrees, subject to the terms and conditions of this
Agreement, to make a single advance to the Borrowers on March 31, 2006 (the
‘Term Advance’) in an amount equal to $5,000,0000. The Borrowers’ joint and
several obligation to pay the Term Advance shall be evidenced by the Term Note
and shall be secured by the Collateral as provided in Article III.
     (b) The Borrowers shall make their request for the Term Advance to the
Lender no later than the Cut-off Time on the Business Day on which the Borrowers
wish to receive the Term Advance. Such request may be made in writing or by
telephone,

-9-



--------------------------------------------------------------------------------



 



specifying the date of the requested Term Advance. Such request shall be by an
individual authorized pursuant to Section 2.2. Upon fulfillment of the
applicable conditions set forth in Article IV, the Lender shall deposit the
proceeds of the requested Term Advance by crediting the same to Global’s demand
deposit account specified in Section 2.2 unless the Lender and the Global shall
agree in writing to another manner of disbursement. Upon the Lender’s request,
Global shall promptly confirm any such telephonic request for the Term Advance
by executing and delivering an appropriate confirmation certificate to the
Lender. The Borrowers shall be obligated to repay the Term Advance
notwithstanding the Lender’s failure to receive such confirmation and
notwithstanding the fact that the Person requesting the same was not in fact
authorized to do so. Any request for the Term Advance, whether written or
telephonic, shall be deemed to be a representation by the Borrowers, upon which
the Lender may rely, that the Borrowers are in compliance with the conditions
set forth in Section 4.2 as of the time of the request.
Section 2.18 Payment of Term Note. All prepayments of principal with respect to
the Term Note shall be applied to the most remote principal installment or
installments then unpaid. The outstanding principal balance of the Term Note
shall be due and payable as follows:
     (a) In equal monthly installments of $138,889, beginning on May 1, 2006,
and on the first day of each month thereafter until March 1, 2008;
     (b) On February 15, 2007 and February 15, 2008, 25% of the Borrowers’
Excess Cash Flow from the preceding fiscal year shall be due and payable and
shall be applied to the most remote principal installment or installments then
unpaid; and
     (c) On the earlier of April 1, 2008 or the Termination Date of the Credit
Facility, the entire unpaid principal balance of the Term Note, and all unpaid
interest accrued thereon, shall also be fully due and payable.”
     8. Section 3.1 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“Section 3.1. Grant of Security Interest. Each Borrower hereby pledges, assigns
and grants to the Lender for the benefit of itself and as agent for Wells Fargo
Merchant Services, LLC and any affiliate of the Lender that may provide credit
or services to any Borrower that constitute Wells Fargo Bank Affiliate
Obligations a lien and security interest (collectively referred to as the
“Security Interest”) in the Collateral, as security for the payment and
performance of the Obligations. Upon request by the Lender, the Borrowers will
grant the Lender, for the benefit of itself and as agent for Wells Fargo
Merchant Services, LLC and any affiliate of the Lender that may provide credit
or services to any Borrower that constitute Wells Fargo Bank Affiliate
Obligations, a security interest in all commercial tort claims it may have
against any Person.”

-10-



--------------------------------------------------------------------------------



 



     9. Section 6.2 of the Credit Agreement is hereby amended and restated in
full to read in its entirety as follows:
     “Section 6.2. Financial Covenants.
     (a) Minimum Net Income. The Borrowers on a consolidated basis including all
Subsidiaries and the Public Parent will achieve during each period described
below, Net Income greater than the amount set forth opposite such period
(numbers appearing between “< >” are negative):

      Period   Minimum Net Income
The three months ending April 2, 2006
  $<1,105,000>
The six months ending July 2, 2006
  $0
The nine months ending October 1, 2006
  $1,500,000
The twelve months ending December 31, 2006
  $2,714,000

     (b) Minimum Book Net Worth Plus Subordinated Debt. Each Borrower will
maintain, determined as at the end of each calendar month, its Book Net Worth at
an amount not less than $200,000. The Borrowers will maintain, on a consolidated
basis including all Subsidiaries and the Public Parent, determined as at the end
of each calendar month set forth below, their Book Net Worth plus all Debt
subject to a Subordination Agreement, at an amount not less than the amount set
forth below opposite each such month:

          Minimum     Book Net Worth Plus Period   Subordinated Debt
The month ending April 2, 2006
  $20,066,000
The month ending April 30, 2006
  $20,066,000
The month ending May 28, 2006
  $20,066,000
The month ending July 2, 2006
  $21,171,000
The month ending July 30, 2006
  $21,171,000
The month ending August 27, 2006
  $21,171,000
The month ending October 1, 2006
  $22,671,000
The month ending October 29, 2006
  $22,671,000
The month ending November 26, 2006
  $22,671,000
The month ending December 31, 2006 and each fiscal month thereafter
  $23,885,000

-11-



--------------------------------------------------------------------------------



 



     (c) Capital Expenditures. The Borrowers will not incur or contract to incur
Capital Expenditures of more than $800,000 in the aggregate during fiscal 2006
and zero thereafter until new Financial Covenants are set pursuant to
Section 6.2(e).
     (d) Minimum Availability. The average Availability, with respect to all
Borrowers on a consolidated basis, measured monthly on the last day of each
month, shall exceed $2,000,000.
     (e) New Covenants. On or before May 31, 2006, the Borrowers and the Lender
shall negotiate in good faith new covenant levels for Section 6.2(b) that
(i) the Borrowers shall be required to maintain for periods after March 31,
2006, based upon any non-cash balance sheet adjustments resulting from the
issuance of securities by the Public Parent, including the Secured Subordinated
Debt, and (ii) shall be no less favorable to the Lender than the levels from the
prior periods. Prior to December 31, 2006, the Borrowers and the Lender shall
negotiate in good faith new covenant levels for Section 6.2 that (i) the
Borrowers shall be required to maintain for periods after December 31, 2006,
based upon the Borrowers’ projections for such period, and (ii) shall be no less
favorable to the Lender than the levels from the prior periods.”
     10. Section 6.3 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
     “Section 6.3 Permitted Liens; Financing Statements.
     (a) No Borrower will create, incur or suffer to exist any Lien upon or of
any of its assets, now owned or hereafter acquired, to secure any indebtedness;
excluding, however, from the operation of the foregoing, the following
(collectively, “Permitted Liens”):
     (i) in the case of any Borrower’s property which is not Collateral,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with any Borrower’s business or operations as
presently conducted;
     (ii) Liens in existence on the date hereof and listed in Schedule 6.3
hereto, securing indebtedness for borrowed money permitted under Section 6.4;
     (iii) the Security Interest and Liens created by the Security Documents;
     (iv) Liens securing repayment of the Secured Subordinated Debt;
     (v) purchase money Liens relating to the acquisition of machinery and
equipment of any Borrowers not exceeding the lesser of cost or fair market value
thereof not exceeding $50,000 for any one purchase and so long as no Default

-12-



--------------------------------------------------------------------------------



 



Period is then in existence and none would exist immediately after such
acquisition; and
     (vi) Liens in respect of judgments or awards for which appeals or
proceedings for review are being prosecuted and in respect of which a stay of
execution upon any such appeal or proceeding for review shall have been secured,
provided that (i) such Person shall have established adequate reserves for such
judgments or awards in accordance with GAAP, (ii) such judgments or awards shall
be fully insured (subject to deductibles) and the insurer shall not have denied
coverage, or (iii) such judgments or awards shall have been bonded to the
satisfaction of Lender.
     (b) No Borrower will amend any financing statements in favor of the Lender
except as permitted by law.”
     11. Section 6.5 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“Section 6.5. Guaranties. No Borrower will assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:
     (a) the endorsement of negotiable instruments by the Borrowers for deposit
or collection or similar transactions in the ordinary course of business;
     (b) guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto; and
     (c) guaranties of the Secured Subordinated Debt.”
     12. Section 6.7 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:
“Section 6.7. Dividends and Distribution. No Borrower will declare or pay any
dividends (other than dividends payable solely in stock of such Borrower) on any
class of its stock or the Public Parent’s stock or make any payment on account
of the purchase, redemption or other retirement of any shares of such stock or
any indebtedness or liability of the Public Parent or any Borrower evidenced by
or related to notes, bonds, debentures or other securities or similar
obligations, including the agreements, instruments and documents evidencing the
Secured Subordinated Debt, or make any distribution in respect thereof, either
directly or indirectly; provided, however, that so long as no Event of Default
has occurred and is continuing or will occur as a result of or immediately
following any such payment, (a) the Borrowers may declare and pay dividends to
their corporate parents that are Borrowers, (b) Global may declare and pay
dividends to the Public Parent up to five days prior to the due date of each
scheduled

-13-



--------------------------------------------------------------------------------



 



payment (but not prepayment) of interest under the Secured Subordinated Debt in
an amount equal to such scheduled payment and (c) Global may pay dividends to
the Public Parent in an amount up to $1,300,000 in the aggregate for the payment
of the fees and penalties (but in no event for the payment of any amounts
related to redemption) due and payable to the holders of the Secured
Subordinated Debt, the holders of the Public Parent’s Series A Preferred Stock
and the holders of the Public Parent’s common stock pursuant to the Registration
Rights Agreements, the Public Parent’s Senior Secured Convertible Notes, each
dated as of March 31, 2006, payable to the order of the holders of the Secured
Subordinated Debt, in the original aggregate principal amount of $30,000,000 and
the Note Securities Purchase Agreement by and among Global and the holders of
the Secured Subordinated Debt, so long as Global has delivered to the Lender
prior written notice that such fees or penalties will be due and payable, which
notice shall be delivered to the Lender at least five Business Days prior to the
date on which such payment is due.”
     13. Section 7.1 of the Credit Agreement shall be amended by deleting the
word “or” at the end of subsection (o) of Section 7.1, by replacing the period
at the end of subsection (p) of Section 7.1 with a semi-colon and by adding the
following new subsections (q) and (r) to read in their entirety as follows:
     “(q) The indictment of any Director, Officer or Guarantor for a felony
offence under state or federal law; or
     (r) A default or an event of default shall occur under any agreement,
instrument or document evidencing or related to any securities issued by the
Public Parent or any Subordinated Debt.”
     14. Schedule 5.2 of the Credit Agreement is hereby amended and restated to
read in its entirety as set forth on Exhibit A to this Amendment.
     15. The Credit Agreement is hereby amended to remove Placer Staffing, Inc.
as a Borrower and signatory thereto.
     16. No Other Changes. Except as explicitly amended by this Amendment, all
of the terms and conditions of the Credit Agreement shall remain in full force
and effect and shall apply to any advance or letter of credit thereunder.
     17. Consent. The Borrowers have requested that the Lender consent to the
acquisition of not less than 90% of Global’s equity by the Public Parent, which
entity shall be incorporated and in good standing in the State of Delaware (the
“Share Purchase”) and the merger of Global Merger Corp, a wholly-owned
Subsidiary of the Public Parent, with and into Global, pursuant to which each
share of the remaining equity securities of Global not acquired by the Public
Parent in the Share Purchase will be converted into the same number of shares of
Common Stock as in the Share Purchase, and after giving effect to such merger
the shareholders of Global immediately prior to the Share Purchase and such
merger will own, on a fully-diluted basis following completion of the Share
Purchase and such merger, not less than 97% of the

-14-



--------------------------------------------------------------------------------



 



Public Parent’s common equity (the “Sale and Merger”). Consummation of the Sale
and Merger would be a default under the Credit Agreement, including without
limitation Section 5.2, Section 6.8, Section 6.18, Section 6.25 and Section
7.1(c). Each Borrower represents and warrants to the Lender that, both before
and after giving effect (a) to this Amendment, and all of the agreements,
instruments and documents evidencing or related hereto, and (b) the Sale and
Merger, including without limitation all of the transactions contemplated in the
agreements, instruments and documents evidencing or related to any of the
securities issued with respect to the Sale and Merger, including without
limitation the Secured Subordinated Debt (collectively, the “New Debt
Documents”), none of the Borrowers nor any of their Affiliates: (i) was or will
be insolvent, as that term is used and defined in Section 101(32) of the United
States Bankruptcy Code and Section 2 of the Uniform Fraudulent Transfer Act;
(ii) has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of such Borrower or
such Affiliate are unreasonably small; (iii) by executing, delivering or
performing its obligations under this Amendment, the New Debt Documents or any
other agreements, instruments or documents to which it is a party or by taking
any action with respect thereto, intends to, nor believes that it will, incur
debts beyond its ability to pay them as they mature; (iv) by executing,
delivering or performing its obligations under this Amendment, the New Debt
Documents or any other agreements, instruments or documents to which it is a
party or by taking any action with respect thereto, intends to hinder, delay or
defraud either its present or future creditors; and (v) at this time
contemplates filing a petition in bankruptcy or for an arrangement or
reorganization or similar proceeding under any law of any jurisdiction, nor, to
the best knowledge of any Borrower, is the subject of any actual, pending or
threatened bankruptcy, insolvency or similar proceedings under any law of any
jurisdiction. Each Borrower further represents and warrants to the Lender that
(i) all actions required to consummate the Sale and Merger have been taken,
(ii) consummation of the Sale and Merger does not and will not violate or
conflict with any agreement presently binding upon any Borrower, (iii) Global
Merger Corp has no liabilities of any kind and is not encumbered by any Liens
other than those of the Lender; (iv) upon consummation of the Sale and Merger,
Global will be the surviving entity and (iv) upon consummation of the Sale and
Merger, the Public Parent will own 100% of the outstanding preferred and common
stock of Global. Upon the terms and subject to the conditions set forth in this
Amendment, the Lender consents to the Sale and Merger. This consent shall be
effective only in this specific instance and for the specific purpose for which
it is given, and this consent shall not entitle any Borrower to any other or
further consents in any similar or other circumstances.
     18. Amendment; Placer and GECC UCC. The Borrowers agree that the Borrowers’
failure, on or before May 31, 2006, (a) to deliver to the Lender those
promissory notes listed on Part II of Schedule I to the Pledge Agreement by TPS
in favor of the Lender dated as of the date hereof, (b) to deliver to the Lender
evidence satisfactory to the Lender in its sole discretion that Placer Staffing,
Inc. has been dissolved, (c) to deliver to the Lender evidence satisfactory to
the Lender in its sole discretion that UCC-1 Financing Statement
No. 2006011902869, filed in the Pennsylvania Secretary of State’s Office on
January 19, 2006, naming Main Line, as debtor, and GECC, as secured party, has
been terminated or (d) to enter into an amended and restated credit and security
agreement with the Lender, together with any other agreements, instruments and
documents required thereunder, each in form and substance acceptable to the
Lender in its sole

-15-



--------------------------------------------------------------------------------



 



discretion, shall constitute an Event of Default under the Credit Agreement.
Each Borrower agrees that it will not sell, lease, assign, or otherwise transfer
any of its assets to, or make or permit to exist any loans or advances to, or
make any additional investment or acquire any additional interest whatsoever in,
Placer Staffing, Inc. Global further agrees that it will cause Placer Staffing,
Inc. not to become an obligor of the Subordinated Debt, including without
limitation, guarantying the obligations of any Borrower or Global Employment
Holdings, Inc. under the Subordinated Debt or pledging assets to secure the
repayment of the Subordinated Debt.
     19. Accommodation Fees. The Borrowers shall pay the Lender as of the date
hereof a fully earned, non-refundable fee in the amount of $175,000 in
consideration of the Lender’s execution and delivery of this Amendment. The
Borrowers shall also pay the Lender, on or before April 3, 2006, a fully earned,
non-refundable fee in the amount of $8,076.72 if the Term Advance and a
Revolving Advance in the amount of $5,731,700 are not made before 2:00 p.m. on
the date hereof, which fee is in consideration of the Lender’s reserving funds
for such Advances.
     20. Conditions Precedent. This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to the Lender in its sole
discretion:
          (a) The Fourth Amended and Restated Revolving Note, duly executed on
behalf of each Borrower;
          (b) The Term Note, duly executed on behalf of each Borrower;
          (c) A Certificate of Authority for Amendment , duly executed by
Officers of each of the Borrowers;
          (d) A Pledge Agreement by each Borrower in favor of the Lender, duly
executed by such Borrower, including all stock certificates;
          (e) A Patent and Trademark Security Agreement by each Borrower, Global
Merger Corp and Global Employment Holdings, Inc., in favor of the Lender, each
duly executed by such Borrower, Global Merger Corp or Global Employment
Holdings, Inc., as the case may be;
          (f) A Copyright Security Agreement by each Borrower, Global Merger
Corp and Global Employment Holdings, Inc., in favor of the Lender, each duly
executed by such Borrower, Global Merger Corp or Global Employment Holdings,
Inc., as the case may be;
          (g) A Guaranty by Global Employment Solutions, Inc., duly executed by
Global Employment Solutions, Inc.;
          (h) A Guaranty by Global Employment Holdings, Inc., duly executed by
Global Employment Holdings, Inc.;

-16-



--------------------------------------------------------------------------------



 



          (i) A Security Agreement by Global Employment Holdings, Inc., duly
executed by Global Employment Holdings, Inc.;
          (j) A Pledge Agreement, duly executed by Global Employment Holdings,
Inc., including all stock certificates;
          (k) A Certificate of Authority of Guarantor, duly executed by Officers
of Global Employment Holdings, Inc.;
          (l) A Guaranty by Global Merger Corp, duly executed by Global
Employment Holdings, Inc.;
          (m) A Security Agreement by Global Merger Corp, duly executed by
Global Employment Holdings, Inc.;
          (n) A Pledge Agreement, duly executed by Global Merger Corp, including
all stock certificates;
          (o) A Certificate of Authority of Guarantor, duly executed by Officers
of Global Merger Corp;
          (p) The Subordination Agreement, properly executed by all parties
required by Lender in its sole discretion, each acknowledged by the Borrowers
and the Public Parent;
          (q) The Borrowers’ audited consolidated financial statements for its
fiscal year 2005, together with all other items required under Section 6.1(a) of
the Credit Agreement;
          (r) A current certificate issued by the Secretary of State of
Colorado, certifying that, prior to its merger into Global, Global Merger Corp
is in compliance with all applicable organizational requirements of the State of
Colorado;
          (s) An opinion of counsel to each Borrower, Global Merger Corp and
Global Employment Holdings, Inc.;
          (t) An Affidavit Regarding Out-of-State Execution of Credit and
Security Agreement and Notes (for Florida Borrowers);
          (u) An Authority to Pay Letter;
          (v) Evidence that the Sale and Merger have been consummated and
completion of a satisfactory review by the Lender of each Borrower’s and the
Public Parent’s capital structure, together with a certificate from an Officer
of each Borrower certifying true, correct and complete copies of all documents
relating to the recapitalization, including all Subordinated Debt and the
purchase of the Public Parent’s Series A Preferred Stock and the Public Parent’s
Common Stock;
          (w) Payment of the fee described in Paragraph 19; and

-17-



--------------------------------------------------------------------------------



 



          (x) Such other matters as the Lender may require.
     21. Representations and Warranties. Each Borrower hereby represents and
warrants to the Lender as follows:
          (a) Each Borrower has all requisite power and authority to execute
this Amendment, the Fourth Amended Restated Promissory Note, the Term Note and
all other agreements, instruments and documents related to the Sale and Merger
and to perform all of its obligations hereunder and thereunder, and this
Amendment, the Fourth Amended and Restated Promissory Note, the Term Note and
all other agreements, instruments and documents related to the Sale and Merger
have been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of it, enforceable in accordance with its terms.
          (b) The execution, delivery and performance by each Borrower of this
Amendment, the Fourth Amended Restated Promissory Note, the Term Note and all
other agreements, instruments and documents related to the Sale and Merger to
which such Borrower is a party have been duly authorized by all necessary
corporate action and do not (i) require any authorization, consent or approval
by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, (ii) violate any provision of any law,
rule or regulation or of any order, writ, injunction or decree presently in
effect, having applicability to such Borrower, or the articles of incorporation
or by-laws of such Borrower, or (iii) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which Borrower is a party or by which it or its
properties may be bound or affected.
          (c) This Amendment, the Fourth Amended Restated Promissory Note and
the Term Note were signed, executed, and delivered by the Borrowers in Colorado.
          (d) All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
          (e) The Borrowers have delivered to the purchasers of the Public
Parent’s securities being sold in conjunction with the Sale and Merger,
including without limitation the purchasers of the Secured Subordinated Debt, a
copy of this Amendment and all other agreements, instruments and documents
requested by such Persons.
     22. References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby. All references to the
“Borrowers” or any variation thereof in any guaranty of the Obligations executed
by any of the undersigned shall be deemed to refer to each Borrower (as defined
in the Credit Agreement), other than such Guarantor.
     23. No Other Waiver. The execution of this Amendment and acceptance of the
Fourth Amended Restated Promissory Note, the Term Note and any other documents
related

-18-



--------------------------------------------------------------------------------



 



hereto shall not be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or breach, default or event of default under any
Security Document or other document held by the Lender, whether or not known to
the Lender and whether or not existing on the date of this Amendment.
     24. Release. Each Borrower, in its capacity as both borrower and guarantor,
hereby absolutely and unconditionally releases and forever discharges the
Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which any Borrower has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.
     25. Costs and Expenses. Each Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, each Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Each Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by such Borrower, make a loan to
such Borrower under the Credit Agreement, or apply the proceeds of any loan, for
the purpose of paying any such fees, disbursements, costs and expenses and the
fee required under Paragraph 19 hereof.
     26. Joint and Several Liability. All obligations of each Borrower under
this Amendment shall be joint and several. Each Borrower shall be bound both
severally and jointly with the other. Each Borrower is responsible for each
other Borrower’s obligations under this Amendment. Notices from the Lender to
any Borrower shall constitute notice to all Borrowers. Directions, instructions,
representations, warranties or covenants made by any Borrower to the Lender
shall be binding on all Borrowers.
     27. Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
[The remainder of this page intentionally left blank.]

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

                  WELLS FARGO BANK, N.A., acting through its WELLS FARGO
BUSINESS CREDIT operating division.       GLOBAL EMPLOYMENT SOLUTIONS, INC.
 
               
By:
  /s/ Pamela R. Cates       By:   /s/ Howard Brill
 
               
Name:
  Pamela R. Cates       Name:   Howard Brill
Its:
  Vice President       Its:   Chief Executive Officer and President
 
                SOUTHEASTERN STAFFING, INC.       EXCELL PERSONNEL SERVICES
CORPORATION
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                MAIN LINE PERSONNEL SERVICES, INC.       FRIENDLY ADVANCED
SOFTWARE TECHNOLOGY, INC.
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                BAY HR, INC.       TEMPORARY PLACEMENT SERVICE, INC., f/k/a
Michael & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc.
 
               
By:
  /s/ Howard Brill       By:   /s/ Steve Pennington
 
               
Name:
  Howard Brill       Name:   Steve Pennington
Its:
  Executive Vice President       Its:   President
 
                SOUTHEASTERN GEORGIA HR, INC.       SOUTHEASTERN PERSONNEL
MANAGEMENT, INC.
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President

Sig-1



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
FIFTH AMENDMENT TO CREDIT AND SECURITY
AGREEMENT AND WAIVER OF DEFAULTS
SCHEDULE 5.2
TO CREDIT AND SECURITY AGREEMENT
CAPITALIZATION AND ORGANIZATIONAL CHART

                      No. of Shares   Percent interest         (after exercise
of all   on a fully diluted Holder of Global Shares   Type of Rights/Stock  
rights to acquire shares   basis
Prior to the merger of Global Merger Corp with and into Global: Global Merger
Corp
  Common   —   up to 97%
After the merger of Global Merger Corp with and into Global: Global Employment
Holdings, Inc.
  Common   100   100%

Attach organizational chart showing the ownership structure of all Subsidiaries
of the Borrower.
See Attached.

A-1



--------------------------------------------------------------------------------



 



(FLOW CHART) [d33112d3311201.gif]

A-2